          Case 1:19-cr-10081-IT Document 315 Filed 12/12/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                    )
            v.                      )   Criminal No. 19-CR-10081
                                    )
GORDON ERNST, et al.,               )
                                    )
                  Defendants.       )
____________________________________)

  DEFENDANT DONNA HEINEL’S UNOPPOSED MOTION FOR LEAVE TO FILE
  EXCESS PAGES FOR REVISED MEMORANDUM IN SUPPORT OF MOTION TO
   DISMISS SUPERSEDING INDICTMENT PURSUANT TO FEDERAL RULES OF
                   CRIMINAL PROCEDURE 12(b)(3)(B)

       Pursuant to Local Rule 7.1(b)(4), Defendant Donna Heinel respectfully requests leave to

exceed the page limit for a Revised Memorandum in Support of Motion to Dismiss Superseding

Indictment Pursuant to Federal Rules of Criminal Procedure 12(b)(3)(B) to be filed on or before

December 20, 2019. Heinel anticipates her brief will be no more than 35 pages.

       The undersigned has conferred with the government, and counsel for the government has

no objection.

       WHEREFORE, Heinel respectfully requests that her motion for leave to file excess pages

be granted.

Dated: December 12, 2019                     Respectfully submitted,


                                              /s/ Nina Marino__________   ____
                                            NINA MARINO (CA Bar No. 142814)
                                            KAPLAN MARINO, P.C.
                                            9454 Wilshire Blvd., Ste. 902
                                            Beverly Hills, CA 90212
                                            Telephone: (310) 557-0007
                                            marino@kaplanmarino.com
                                            (Admitted pro hac vice)
                                            Counsel for Dr. Donna Heinel

                                               1
          Case 1:19-cr-10081-IT Document 315 Filed 12/12/19 Page 2 of 2




                       COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       Undersigned counsel conferred with counsel for the government and the government, by
and through AUSA Eric Rosen, does not object.

                                               /s/ Nina Marino__________             ____
                                              NINA MARINO
                                              Counsel for Dr. Donna Heinel


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-participants on December 12, 2019.


                                               /s/ Nina Marino__________             ____
                                              NINA MARINO
                                              Counsel for Dr. Donna Heinel




                                                 2
